Citation Nr: 1413125	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed low back disorder. 



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to February 1972. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the RO. 

In a June 2009 decision, the Board denied the Veteran's claim. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2010, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a January 2010 Order, the Court vacated the Board's June 2009 decision and remanded the matter for readjudication in light of the Joint Motion.

The Board remanded the Veteran's appeal to the RO so that he could be scheduled for a hearing in May 2010.

The Veteran testified at a hearing conducted by a Veterans Law Judge in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a January 2012 decision, the Board denied the Veteran's claim. 

The Veteran appealed the Board's decision to the Court.  While the matter was pending before the Court, in September 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a September 2012 Order, the Court vacated the Board's January 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal was again remanded by the Board in order to schedule the Veteran for a hearing with a Veterans law Judge in July 2013. 

In October 2013, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by another Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

A proceeding before the Board may be assigned to an individual Member or to a panel of three or more Members. 38 C.F.R. § 19.3 (2013).

As noted, in this case, the Veteran has had two hearings before two different Veterans Law Judges in connection with the claim for service connection.  

In correspondence in December 2013, the Veteran's attorney requested a third Board hearing. See Arneson v. Shinseki, 24 Vet.App. 379, 386 (2011) (holding that an appellant is entitled to a hearing before all Board Members who will ultimately decide the appeal, unless that right is waived).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing with another Veterans Law Judge in accordance with his request at the earliest possible opportunity.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



